Citation Nr: 9931251	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  96-40 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a disability of the 
left eye characterized by a transient loss of visual acuity.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1947 to July 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a disability of the left eye.  The 
veteran filed a timely notice of disagreement, initiating 
this appeal.  

The veteran's claim was initially presented to the Board in 
May 1998, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

The issue of an increased (compensable) rating for residuals 
of a fracture of the right middle finger was also perfected 
for appeal to the Board, and was remanded by the Board in May 
1998.  In a May 1999 rating decision, the RO awarded the 
veteran a compensable rating of 10 percent for the residuals 
of his right middle finger injury.  The veteran was informed 
of this award, and asked if this action satisfied his appeal.  
In a June 1999 written response to the RO, he indicated the 
award of a compensable rating satisfied his appeal on this 
issue.  In most appeals for an increased rating, the VA is 
required to consider entitlement to all available ratings for 
each disability at issue, and fully develop a perfected 
appeal until the appellate process is exhausted or a full 
grant of benefits sought is awarded.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  However, because the veteran has 
indicated, in a written statement, satisfaction with his 
appeal on this issue, it no longer remains in appellate 
status, despite the fact that the 10 percent disability 
rating awarded is not a full grant of the benefits sought, 
and the appellate process is not exhausted.  Id.  

FINDINGS OF FACT

1.  The veteran sustained a traumatic injury to the head in 
service, and thereafter experienced episodic temporary 
partial blindness of the left eye.  

2.  Competent medical evidence of record confirms that the 
veteran has a current diagnosis of ocular migraine headaches 
characterized by transient partial loss of the visual field 
of the left eye.  


CONCLUSION OF LAW

Service connection is warranted for ocular migraine headaches 
characterized by transient partial loss of the visual field 
of the veteran's left eye.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for a disability of the 
left eye characterized by a temporary partial loss of visual 
acuity.  According to his service medical records, he had no 
history of a left eye disability at the time of his entry 
onto active duty in June 1947.  However, in April 1965, he 
complained of transient partial loss of visual acuity in the 
left eye.  A history of traumatic in-service injury to the 
left side of the head was recorded; after the injury, the 
veteran had experienced intermittent episodes of left eye 
blindness on several occasions.  Results of an X-ray 
examination were negative.  A probable spasm of the 
extraocular muscles was diagnosed.  The veteran sought 
treatment again in 1966 for blindness in the left eye.  
Similar episodes had occurred sporadically in the past year, 
according to the treatment notes.  Upon physical examination, 
the veteran's blindness had subsided, and his pupils were 
normal and reactive bilaterally.  The examiner suspected a 
connection to concurrent gastrointestinal complaints, and 
recorded an impression of recurrent gastritis or duodenal 
ulcer.  By the time of the veteran's service separation 
examination in July 1968, he had 20/40 vision in the left eye 
corrected to 20/20.  No blindness or other such left eye 
disability was noted; however, the veteran did note a history 
of "eye trouble" on his medical history questionnaire.  

In January 1995, the veteran filed a claim for service 
connection for a left eye disability characterized by partial 
blindness.  The RO reviewed the evidence of record, and in a 
September 1995 rating decision, denied the veteran's claim.  
The veteran filed a timely notice of disagreement, initiating 
this appeal.  

The veteran was examined by VA medical personnel in April 
1996.  Visual acuity of the left eye was 20/50 uncorrected, 
20/40 corrected.  No diplopia or visual defects in any field 
of gaze were noted at that time.  However, bilateral 
posterior subcapsular cataracts were observed bilaterally.  
The examiner noted that such defects can be due to any number 
of causes, including diabetes.  The veteran also had dry eye 
bilaterally, which could contribute to blurred vision.  

A personal hearing at the RO was afforded the veteran in 
April 1996.  According to his testimony, he was struck in the 
side of the head by a basketball during basic military 
training in 1947, and thereafter suffered periodic episodes 
of dizziness and partial blindness in the left eye.  These 
episodes would only last 20 minutes or so, and would occur 
once or twice a year.  The veteran testified that he sought 
treatment for these symptoms on several occasions while on 
active duty, but no definitive diagnosis was given him.  
Subsequent to service, he continued to experience these same 
symptoms on an intermittent basis.  

The veteran's claim was first presented to the Board in May 
1998, at which time it was remanded for additional 
development.  A new VA medical examination of the veteran's 
eyes was afforded him in December 1998, and an addendum was 
added to this examination report by the original examiner in 
March 1999.  The veteran's traumatic head injury, sustained 
in 1947, was noted.  The veteran's visual acuity in the left 
eye was 20/200 far and 20/30 near, both uncorrected.  
Corrected, the veteran's visual acuity in the left eye was 
20/20 both near and far.  No diplopia was observed in his 
field of gaze, and his pupils were reactive to light and 
without abnormality.  No disease of the retina was seen in 
either eye.   The examiner found the veteran's history of 
transient visual field loss in the left eye since his 1947 
traumatic injury to the head consistent with ocular 
migraines, an acquired condition.  The time of onset would be 
1947, according to the examiner.  

The RO continued the previous denial of service connection, 
and returned the claim to the Board.  

Analysis

The veteran seeks service connection for a left eye 
disability characterized by a transient loss of visual 
acuity.  The law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
However, service connection may not be awarded for congenital 
or developmental disorders, including refractive errors of 
the eye.  38 C.F.R. § 3.303(c) (1999).  In all benefit 
claims, when an approximate balance exists between the 
positive and negative evidence regarding the matter at issue, 
the benefit of the doubt shall be granted the veteran.  38 
U.S.C.A. § 5107(b) (West 1991).  

The veteran's claim for service connection for a disability 
of the left eye is well grounded, meaning it is plausible.  
38 U.S.C.A. § 5107(a) (West 1991); see Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  He has submitted a competent 
medical diagnosis of ocular migraines, characterized by 
transient partial left eye blindness.  His service medical 
records confirm a traumatic injury to the head in 1947, and 
several episodes of partial blindness of the left eye 
thereafter.  Additionally, he has asserted continuity of 
essentially the same symptomatology since service; i.e., 
episodic transient blindness in the left eye.  For the 
purposes of determining well-groundedness, these assertions 
are taken as credible.  See King (Roderick) v. Brown, 5 Vet. 
App. 19, 21 (1993).  The U. S. Court of Appeals for Veterans 
Claims (Court) has stated in certain circumstances, lay 
evidence of ongoing symptomatology is sufficient to establish 
an in-service disease or injury, and a nexus between an in-
service and a current diagnosis, at least for the purposes of 
determining well-groundedness.  Savage v. Gober, 10 Vet. 
App. 488, 494-497 (1997).  Such has been accomplished in the 
present case.  Because the claim is well-grounded, the VA has 
a statutory duty to assist the veteran in the development of 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).  

As is noted above, the veteran first began experiencing 
transient left eye visual field loss while in service.  These 
episodes were thought to be related to a 1947 in-service 
traumatic injury to the head, and were variably diagnosed, 
with spasms of the extraocular muscles as one of the 
diagnoses.  The veteran testified at his personal hearing 
that no definitive diagnosis was ever given him regarding 
these symptoms, and he continued to experience tem after 
service.  This disability was diagnosed by a VA examiner in 
December 1998 as ocular migraine headaches, resulting in 
transient partial left eye blindness.  The examiner also 
stated this disability most likely arose as a result of the 
veteran's traumatic injury to the head in-service.  As no 
evidence of record contradicts this expert medical 
assessment, and it is not inherently inaccurate, service 
connection for ocular migraine headaches is warranted.  
38 U.S.C.A. § 1110 (West 1991).  

In conclusion, the veteran has present sufficient evidence to 
demonstrate that an in-service traumatic head injury resulted 
in a current disability of ocular migraine headaches 
characterized by transient partial loss of the visual field 
of the left eye.  Based on these facts, service connection 
for this disability is warranted.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  

ORDER

Service connection is warranted for ocular migraine headaches 
characterized by transient partial loss of the visual field 
of the veteran's left eye.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

